DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to Arguments
Examiner acknowledges receipt of Applicant’s Amendments, remarks, arguments received on 07/27/2022. Applicant’s arguments have been fully considered but are not persuasive.  
Applicant argument I
Regarding clam 1, applicant argued on page 7 Paragraph 2, prior art failed to teach, “…wherein the first set of optical signals are arranged closer to a location where a composite signal is received than the second set of optical signals”.
The office Response
The argument is moot in view of the new ground of rejection. 
Applicant argument II
Regarding clam 11, applicant argued on page 7 Paragraph 3, prior art failed to teach, “…wherein the first set of optical signals and the second set of optical signals are aligned in a cascade such that each optical signal in the second set of optical signals travels a further distance between a source and a destination over a medium than each optical signal in the first set of optical signals…”.
The office Response
The argument is moot because claim 11 is allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (EP1146681 A2) in view of Zami et al.(US 2006/0104639 A1).
Considering Claim 1 Lin discloses an optical receiver(See fig. 1 i.e. an optical receiver(200)), comprising: a demultiplexer configured to demultiplex an optical signal received by the optical receiver into a first set of optical signals and a second set of optical signals(See Paragraph 13,14, fig. 1 i.e. a demultiplexer(220-1,220-2) to demultiplex an optical signal received by the optical receiver(200) into a first set of optical signals(odd channels) and a second set of optical signals(even channels)), the first set of optical signals each having a respective first passband and the second set of optical signals each having a respective second passband(See Paragraph 14, fig. 2,3 i.e. the first set of optical signals(odd channels) each having a respective first passband(λ1, λ3, λ5…λi) and the second set of optical signals(even channels) each having a respective second passband(λ2, λ4, λ6…λy)), at least one of the respective second passband being smaller than at least one of the respective first passband(See Paragraph 14, fig. 2,3 i.e. at least one of the respective second passband(λ2, λ4, λ6…λy) being smaller than at least one of the respective first passband(λ1, λ3, λ5…λi), and the at least one respective second passband is located between respective first passbands(See Paragraph 14, fig. 2,3 i.e. the at least one respective second passband(λ2, λ4, λ6…λy) is located between respective first passbands(λ1, λ3, λ5…λi).
Lin does not explicitly disclose wherein the first set of optical signals are arranged closer to a location where a composite signal is received than the second set of optical signals.
Zami teaches wherein the first set of optical signals are arranged closer to a location where a composite signal is received than the second set of optical signals(See Paragraph 97,115, fig. 3 i.e. wherein the first set of optical signals(signals forwarded to S1 or Sn-2) are arranged closer to a location(CP’) where a composite signal is received from the multiplexer(MX) than the second set of optical signals(signals forwarded to Sn-1 or Sn)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Lin, and have wherein the first set of optical signals to be arranged closer to a location where a composite signal is received than the second set of optical signals, as taught by Zami, thus providing an efficient transmission system by minimizing traffic congestion by controlling coupling ration and enabling different stations receive different wavelength range, as discussed by Zami (Paragraph 5,6).
Considering claim 2 Lin and Zami disclose the optical receiver of claim 1, wherein each of the first set of optical signals and the second set of optical signals includes four optical signals(See Lin: Paragraph 14, fig. 3 i.e. wherein each of the first set of optical signals(λ1, λ3, λ5, λ7) and the second set of optical signals(λ2, λ4, λ6, λ8) includes four optical signals).  
Considering claim 3 Lin and Zami do not explicitly disclose the optical receiver of claim 2, wherein the four optical signals of the first set of optical signals includes optical signals having wavelengths of 1271 nm, 1291 nm, 1311 nm, and 1331 nm.  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the four optical signals of the first set of optical signals to include optical signals having wavelengths of 1271 nm, 1291 nm, 1311 nm, and 1331 nm or any wavelength because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Lin and Zami. 
Considering claim 4 Lin and Zami do not explicitly disclose the optical receiver of claim 2, wherein the four optical signals of the second set of optical signals includes optical signals having wavelengths of 1281 nm, 1301 nm, 1321 nm, and 1341 nm.  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the four optical signals of the second set of optical signals to include optical signals having wavelengths of 1281 nm, 1301 nm, 1321 nm, and 1341 nm or any wavelength because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Lin and Zami. 
Considering claim 5 Lin and Zami do not explicitly disclose the optical receiver of claim 2, wherein the four optical signals of the second set of optical signals includes optical signals having wavelengths of 1261nm, 1281nm, 1301nm, and 1321nm. 
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the four optical signals of the second set of optical signals to include optical signals having wavelengths of 1261nm, 1281nm, 1301nm, and 1321nm or any wavelength because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Lin and Zami. 
Considering Claim 6 Zami disclose the optical receiver of claim 1, wherein the first set of optical signals and the second set of optical signals are aligned in a cascade such the second set of optical signals increases a capacity of a transceiver without affecting a reach of the transceiver(See Zami: Paragraphs  fig. 3,4 i.e. the first set of optical signals and the second set of optical signals (the optical signals forwarded to the multiple stations(S1,Sn-2,…Sn)) are aligned in a cascade such the second set of optical signals increases a capacity of a transceiver or receiver without affecting a reach of the transceiver or receiver(S1,Sn-2,…Sn)).  
Considering Claim 8 Lin and Zami disclose the optical receiver(See Lin: fig. 1 i.e. an optical receiver(200)) of claim 1, further comprising an interleaver configured to filter the optical signal received by the optical receiver into a first composite signal and a second composite signal(See Lin: Paragraph 13,14, fig. 21 i.e. an interleaver which is asymmetric wavelength splitter(230) configured to filter the optical signal received by the optical receiver(200) into a first composite signal transmitted via port(231) and a second composite signal transmitted via port(232)).  
Considering Claim 9 Lin and Zami disclose the optical receiver of claim 8, wherein the interleaver is configured to demultiplex the first composite signal into the first set of signals and the second composite signal into the second set of signals(See Lin: Paragraph 13, fig. 1 i.e. the interleaver(230) is configured to demultiplex the first composite signal into the first set of signals(odd channels) and the second composite signal into the second set of signals(even channels)).  
Considering Claim 10 Lin and Zami do not explicitly disclose optical receiver of claim 1, wherein each optical signal of the first set of optical signals and each optical signal of the second set of optical signals is spaced 10nm from an adjacent optical signal of the first set of optical signals or the second set of optical signals.
However, Lin teaches channels can be equally spaced or at different interval(Paragraph 21).  Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have each optical signal of the first set of optical signals and each optical signal of the second set of optical signals to be spaced 10nm from an adjacent optical signal of the first set of optical signals or any channel spacing because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Lin and Zami. 
Allowable Subject Matter
Claims 11-18, 20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637